DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 6-15, 21, 23-25, and 28 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on Jan. 7, 2021. Claims 3, 16-20, 22, 26, 27, 29-51, and 53-75 canceled.  Claims 1, 2, 4-15, 21, 23-25, 28, and 52 are pending, and claims 1, 2, 4, 5, and 52 are examined in this Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, and 52 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fraser et al. (WO 2015/038796; published on Mar. 19, 2015) in view of Kim et al. (Plant Mol. Biol. (2014) Vol. 86; pp. 271-287).
The claims are directed to a transgenic plant comprising at least one recombinant nucleic acid, wherein the recombinant nucleic acid comprising a first promoter operably linked to a nucleic acid encoding a heme-containing polypeptide and a second promoter operably linked to a nucleic acid encoding a polypeptide that upregulates heme biosynthesis, wherein heme-loading of the heme-containing polypeptide is increased in 
Fraser et al claim a recombinant plant or plant cell producing a heme-containing polypeptide (claim 19) including using a tissue-specific promoter to drive expression of the heme-containing polypeptide (claim 22).  They claim a method of producing a heme-containing protein from such a plant (claim 27) and they claim purifying the protein from the leaves, roots, stems, or seeds of the plant (claim 28). Fraser et al specifically suggest using a promoter from a beta-amylase gene or a barley hordein gene promoter for seed-specific expression (see page 43).
Fraser et al do not teach a second promoter operably linked to a second nucleic acid encoding a polypeptide that upregulates heme biosynthesis.
Kim et al teach transgenic rice plants expressing Fe-chelatase (FeCh) under the control of the maize ubiquitin promoter (see page 273, left column and Figure 2 on page 276).  Kim et al provide a schematic of the heme biosynthetic pathway and show that FeCh is the enzyme that converts Proto IX into heme, and the schematic shows the heme can either be used to make hemoproteins or it can be converted to biliverdin-IXa by heme oxygenase (HO) (see Figure 1 on page 272). 
At the time the instant application was filed, it would have been obvious and within the scope of one of ordinary skill in the art to express FeCh in the same transgenic plant as a desired heme-containing polypeptide, such as the plants taught and claimed by Fraser et al.  One would have been motivated to do so because increasing .

Claims 1, 2, 4, 5, and 52 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fraser et al. (WO 2015/038796; published on Mar. 19, 2015) in view of Kim et al. (Plant Mol. Biol. (2014) Vol. 86; pp. 271-287), and further in view of Malik et al (Plant Biotechnology Journal (2014) Vol. 13; pp. 675-688).
The claims are directed to a transgenic plant comprising at least one recombinant nucleic acid, wherein the recombinant nucleic acid comprising a first promoter operably linked to a nucleic acid encoding a heme-containing polypeptide and a second promoter operably linked to a nucleic acid encoding a polypeptide that upregulates heme biosynthesis, wherein heme-loading of the heme-containing polypeptide is increased in the transgenic plant relative to that of a corresponding control plant that does not comprise the polypeptide that upregulates heme biosynthesis; including wherein the first and second promoters are the same (claim 2), and including wherein the first and second promoters are seed specific promoters (claim 4), and including wherein the seed specific promoter is selected from the group consisting of a soy beta-conglycinin seed specific promoter, a G1-Glycinin seed specific promoter, a Kunitz trypsin inhibitor (KTI) 
Fraser et al claim a recombinant plant or plant cell producing a heme-containing polypeptide (claim 19) including using a tissue-specific promoter to drive expression of the heme-containing polypeptide (claim 22).  They claim a method of producing a heme-containing protein from such a plant (claim 27) and they claim purifying the protein from the leaves, roots, stems, or seeds of the plant (claim 28). Fraser et al specifically suggest using a promoter from a beta-amylase gene or a barley hordein gene promoter for seed-specific expression (see page 43).
Fraser et al do not teach a second promoter operably linked to a second nucleic acid encoding a polypeptide that upregulates heme biosynthesis nor do they teach any of the promoters recited in claim 5.
Kim et al teach transgenic rice plants expressing Fe-chelatase (FeCh) under the control of the maize ubiquitin promoter (see page 273, left column and Figure 2 on page 276).  Kim et al provide a schematic of the heme biosynthetic pathway and show that FeCh is the enzyme that converts Proto IX into heme, and the schematic shows the heme can either be used to make hemoproteins or it can be converted to biliverdin-IXa by heme oxygenase (HO) (see Figure 1 on page 272). 
Malik et al teach the use of five seed-specific promoters for the expression of transgenes in plants and they particularly highlight the oleosin and glycinin promoters (see Summary on page 675), and they reduce to practice the oleosin, glycinin, and beta-conglycinin promoters for the expression of enzymes involved in a biosynthetic pathway in the plastids (see Figure 1).


Summary
	No claim is allowed.
Examiner’s Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHY KINGDON WORLEY whose telephone number is (571)272-8784.  The examiner can normally be reached on M-F 9:00 - 5:30 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo "Joe" Zhou can be reached on (571) 272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CATHY KINGDON WORLEY
Primary Examiner
Art Unit 1662



/CATHY KINGDON WORLEY/Primary Examiner, Art Unit 1662